Citation Nr: 0032563	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  94-21 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $6,680.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1969 
and from October 1974 to September 1983.  The veteran died in 
June 1987, and the appellant is his widow.  This appeal 
arises from a November 1993 decision of the Committee on 
Waivers and Compromises of the Roanoke, Virginia RO.  This 
case was before the Board in January 1998 and February 2000 
when it was remanded for additional development.

In a November 1997 informal hearing presentation, the 
appellant's representative raised the issue of entitlement to 
service connection for the cause of the veteran's death.  In 
January 1998 and February 2000 Remands, the Board referred 
this issue to the RO for appropriate action.  The RO still 
has not adjudicated this issue; therefore, it is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's application for death pension was 
received by the RO in February 1991.  By letter dated in 
March 1991, the RO denied the appellant's claim for death 
pension, due to excess annual income.

2.  In January 1992, the appellant re-applied for death 
pension benefits.  In support of her claim, she submitted an 
Eligibility Verification Report (EVR) dated in April 1992.  
The EVR showed that she received no income from any source 
and that her income had not changed or decreased within the 
past 12 months.


3.  By letter dated in June 1992, the appellant was notified 
that she had been awarded VA death pension benefits from 
February 1992, on the basis that her 
countable family income did not exceed the maximum annual 
limit, and was informed that the rate of pension depended on 
family income.  She was also advised that any changes in 
income must be promptly reported to VA and that all income 
from all sources must be reported.

4.  By letter dated in July 1993, the appellant was advised 
that VA had received an EVR from her, which showed that she 
had earned $10,924.81 and that this income had not changed or 
increased within the past 12 months; she was further advised 
that this was indicative that she was in receipt of such 
income when she applied for VA death pension benefits in 
January 1992.  The appellant was informed that her death 
pension benefits were terminated effective February 1, 1992, 
due to excess annual countable income.  This retroactive 
adjustment created an overpayment of $6,680.

5.  The appellant intended to misrepresent material facts 
with knowledge that it would result in the erroneous or 
improper award of death pension benefits.


CONCLUSION OF LAW

The overpayment of death pension benefits in the amount of 
$6,680 resulted from misrepresentation on the part of the 
appellant.  38 U.S.C.A. §§ 5107, 5302(c) (West 1991); 38 
C.F.R. § 1.962(b) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died in June 1987.  In an application for death 
pension received by the RO in February 1991, the appellant 
reported that her earnings for 1990 totaled $6,664.05.  She 
also reported that her son was receiving monthly social 
security benefits of $488.  By letter dated in March 1991, 
the RO denied the appellant's claim for death pension, due to 
excess annual income.

In January 1992, the appellant re-applied for death pension 
benefits.  Attached to her claim was an earnings statement 
from Tidewater Area Central Hospital Laundry, Inc., which 
indicated that the appellant had earned income in 1991.  In 
support of her claim for death pension, the appellant 
submitted an EVR dated in April 1992, wherein she reported 
that she received no income from any source, to include wages 
from employment.  She indicated that her income had not 
changed or decreased within the past 12 months.  The EVR was 
signed by the appellant.  In June 1992, the appellant was 
awarded death pension benefits, effective in February 1992, 
on the basis that her countable family income did not exceed 
the maximum annual limit.  In a letter sent to her advising 
of the award, it was stated that the award was based on 
countable annual income of $0.  It was stated:

Your rate of VA pension is directly 
related to your/your family's income.  
Adjustment to your payments must be made 
whenever you/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.

Enclosed with the notification of her award was VA Form 21-
8767, which notified the appellant to immediately report any 
change in income.

By letter dated in July 1993, the appellant was informed that 
her VA death pension benefits were terminated effective from 
February 1992.  She was advised that VA had received an EVR 
from her in 1993, which showed that she had earned $10,924.81 
and that this income had not changed or increased within the 
past 12 months.  (This EVR is not of record and the RO has 
not been able to locate it.)  The appellant was advised that 
the facts indicated that she was in receipt of this income 
when she applied for VA death pension benefits in January 
1992.  The retroactive termination of the appellant's VA 
death pension benefits created an overpayment of $6,680.

In August 1993, the RO received another EVR from the 
appellant, wherein she reported that her income from January 
1992 to January 1993 was $10,924, and her income from 
February 1993 to January 1994 was $4,469.91.

In a FSR received by the RO in August 1993, the appellant 
reported that she was employed by Tidewater Area Central 
Hospital Laundry, Inc.  

In a statement received by the RO in April 1994, the 
appellant stated, "I would not intentionally misreport my 
income to the VA.  If there was a mistake made in the income 
reporting it was truly thru [sic] misunderstanding, as I 
would not try to get something I was not entitled to 
receive."


Following Remand by the Board in January 1998 to clarify 
under what basis the appellant's request for waiver was 
denied, the RO issued a Supplemental Statement of the Case in 
June 1999 wherein the appellant's claim for waiver of 
recovery of the overpayment was denied on the basis of 
misrepresentation in the creation of the debt.

Following remand by the Board in February 2000, the RO 
attempted to ascertain when the appellant first began to work 
in 1992.  The appellant has not responded to the RO's 
inquires.

Analysis

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  If misrepresentation is 
involved, the misrepresentation must be more than non-willful 
or mere inadvertence.  38 C.F.R. § 1.962(b).  In ascertaining 
whether fraud or misrepresentation was involved, it is 
helpful to turn to the VA manual for guidance to the RO's 
committee on waivers.  It is stated:

Fraud and misrepresentation.  Although 
these are listed as separate elements in 
Section 5302(c), they both contain common 
characteristics and should be considered 
as a single element.  In order to 
establish fraud or misrepresentation, a 
Committee must determine that there was a 
willful misrepresentation of a material 
fact, or the willful failure to disclose 
a material fact, with the intent of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for VA benefits.  

A Committee must show that the willful 
intent to either misrepresent or fail to 
disclose was done with the [appellant's] 
knowledge that such misrepresentation or 
failure would result in the erroneous or 
improper award or erroneous retention of 
VA benefits.

VA Manual MP-4, Part I, Chapter 8, § 8B.02 (1993).

In reviewing the evidence of record, the Board concludes that 
the evidence supports the conclusion that the appellant 
intended to misrepresent material facts with regard to her 
countable annual income.  There was an obvious failure to 
report her employment income, which caused the overpayment, 
and the weight of the evidence establishes that the failure 
to report this income was done with willful intent knowing 
that she was improperly receiving benefits.  The appellant 
misrepresented her income in her April 1992 EVR.  The form 
specifically asks for total wages from all employment, and 
the appellant specifically reported that she had "None."  
Also, while she has argued that the misrepresentation was 
inadvertent, her subsequent failure to correct the 
misrepresentation tends to show otherwise.  Specifically, she 
was notified that her award of death pension was predicated 
on countable annual income of $0, yet she took no action to 
rectify the matter.  It was not until she submitted a 
requested income report in 1993 that the VA was made aware of 
the erroneous report of income.  The evidence therefore 
weighs heavily in favor of the conclusion that she was 
misleading the government in an attempt to obtain death 
pension benefits that were not rightfully hers.  The Board 
finds that the RO's notification regarding the appellant's 
responsibilities as a VA death pension recipient was clear in 
their content and instructions.  The appellant's misreport of 
earned income and failure to properly correct that misreport 
of earned income is considered "more than non-willful or 
mere inadvertence."  Under the 

circumstances, the Board finds that the preponderance of the 
evidence supports a finding of misrepresentation on the part 
of the appellant in the creation of the overpayment in the 
amount of $6,680.  38 U.S.C.A. § 5302(c).


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $6,680 is denied.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals



 

